Case: 18-12991     Date Filed: 02/04/2019   Page: 1 of 4


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-12991
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 3:17-cr-00121-MCR-1


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

CHRISTOPHER JACOB RANKINS,

                                                           Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (February 4, 2019)

Before WILSON, GRANT, and HULL, Circuit Judges.

PER CURIAM:

      Between his sentencing for tax fraud and his self-surrender date to serve

time for that offense, Christopher Jacob Rankins lied to a gun dealer about his

criminal history. The district court assessed two criminal history points because it
              Case: 18-12991    Date Filed: 02/04/2019   Page: 2 of 4


determined that Rankins committed the lying-to-a-gun-dealer offense “while under

any criminal justice sentence.” Because our precedent makes clear that a person

who has been sentenced is “under” a criminal justice sentence—even if he has not

yet begun to serve it—we affirm.

                                         I.

      On November 3, 2017, the U.S. District Court for the Northern District of

Florida sentenced Rankins for twelve counts of tax fraud and set a self-surrender

date of January 3, 2018. On November 5—after Rankins had been sentenced, but

before his self-surrender date to begin serving that sentence—Rankins attempted to

purchase a pistol from a firearms dealer in Pensacola. In doing so, he falsely

represented that he had never been convicted of a felony. Rankins was rearrested

and ultimately pled guilty to one count of making a false statement to a firearms

dealer.

      In calculating the Guidelines range for Rankins’s second offense, the district

court—over Rankins’s objection—assessed two criminal history points under

U.S.S.G. § 4A1.1(d), which applies “if the defendant committed the instant offense

while under any criminal justice sentence, including probation, parole, supervised

release, imprisonment, work release, or escape status.” This bumped his

Guidelines range from 12–18 months’ to 15–21 months’ imprisonment. The

district court sentenced Rankins to 10 months’ imprisonment, and Rankins now


                                         2
              Case: 18-12991     Date Filed: 02/04/2019    Page: 3 of 4


argues that his sentence was procedurally unreasonable because the district court

erred in concluding he was “under any criminal justice sentence” during his period

of release between sentencing and his self-surrender date.

                                          II.

      We review the district court’s interpretation of the Sentencing Guidelines de

novo. United States v. Ellis, 419 F.3d 1189, 1192 (11th Cir. 2005).

                                         III.

      Although our review of the district court’s decision is de novo, our review of

the guideline at issue is not. Our analysis here is controlled by our decision in

United States v. Martinez, 931 F.2d 851 (11th Cir. 1991).

      In Martinez, the defendant was sentenced to eight years’ imprisonment for

conspiracy to distribute cocaine and was released pending his self-surrender date.

He absconded, and after being recaptured over two years later, he pled guilty to

failure to surrender for service. The district court assessed two criminal history

points under U.S.S.G. § 4A1.1(d), and we affirmed because we concluded that the

defendant “was ‘under [a] criminal justice sentence’ from the time he was

sentenced by the district court, regardless of when he was expected to begin

serving that sentence.” 931 F.2d at 852–53.

      Rankins contends that our rule statement in Martinez was dicta because

Martinez’s failure to surrender for service was a continuing offense that stretched


                                          3
              Case: 18-12991     Date Filed: 02/04/2019    Page: 4 of 4


beyond his self-surrender date—that is, beyond the date on which (according to

Rankins) Martinez was placed “under” his “criminal justice sentence.” It is true

that we are bound only by prior holdings, and “not the reasoning behind the

holding.” United States v. Murphy, 306 F.3d 1087, 1090 (11th Cir. 2002). But we

have twice characterized Martinez’s rule statement as the holding of that case. See

United States v. Phillips, 413 F.3d 1288, 1292 n.4 (11th Cir. 2005); United States

v. Rayborn, 957 F.2d 841, 844–45 (11th Cir. 1992). A number of our sister circuits

have done the same. See, e.g., United States v. Damon, 127 F.3d 139, 147 (1st Cir.

1997); United States v. Kipp, 10 F.3d 1463, 1467 n.3 (9th Cir. 1993). We follow

that approach again today.

      Rankins raises textual arguments that would merit careful consideration in a

case of first impression. But this is not such a case, and we are not free to

disregard our precedent. United States v. Vega-Castillo, 540 F.3d 1235, 1236

(11th Cir. 2008). Following the path that Martinez marked and Phillips and

Rayborn tracked, we conclude that Rankins was “under” his sentence for tax fraud

when he lied to a gun dealer about it.

AFFIRMED.




                                          4